Felton, C. J.
This court has no jurisdiction of a writ of error from the Civil Court of Pulton County in a case involving more than $300 where the bill of exceptions, assigning error on a judgment entered November 16, 1954, was not tendered to the trial judge until December 2, 1954, more than 15 days after the judgment complained of. Allen v. Hix Green Buick Co., 78 Ga. App. 34 (50 S. E. 2d 167); Wood v. Malone, 78 Ga. App. 309 (50 S. E. 2d 707); Delta Heating Co. v. General Casualty Co., 90 Ga. App, 840 (84 S. E. 2d 478); Dillon v. Continental Trust Co., 179 Ga. 198 (6) (175 S. E. 652).

Writ of error dismissed.